DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2022 and 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent Appl. Pub. No. 2021/0407339. Although the claims at issue are not identical, they are not patentably distinct from each other.
[Re claim 1] Feng discloses the foldable display device, comprising: at least a folding area and a plurality of non-folding areas disposed on and adjoining opposite two sides of the at least a folding area; a flexible display panel (including functional layer and adhesive layer) provided in a first pre-folded state, wherein when the flexible display panel is in the first pre-folded state, part of the flexible display panel corresponding to the folding area is under a stress less than or equal to a first predetermined threshold, wherein part of the flexible display panel corresponding to the non-folding areas located on the opposite two sides of the folding area is disposed at an angle greater than zero degree and less than 180 degrees with respect to each other (see claim 1).
[Re claim 3] Feng also discloses the foldable display device wherein when the flexible display panel is in the first pre-folded state, the part of the flexible display panel corresponding to the folding area is under a stress equal to 0 MPa (see claim 3).  
[Re claim 4] Feng also discloses the foldable display device wherein when the flexible display panel is in the first pre-folded state, the part of the flexible display panel corresponding to the non-folding areas located on the opposite two sides of the folding area is disposed at an angle greater than or equal to 10 degrees and less than or equal to 170 degrees with respect to each other (see claim 4).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US Patent Appl. Pub. No. 2017/0199547 A1).
[Re claim 1 and 3] Jeong discloses the foldable display device, comprising: at least a folding area (BA) and a plurality of non-folding areas (NBA1 and NBA2) disposed on and adjoining opposite two sides of the at least a folding area; a flexible display panel (10, 20, 30) provided in a first pre-folded state, wherein when the flexible display panel is in the first pre-folded state, part of the flexible display panel corresponding to the folding area (BA) is under a stress (dashed/dotted lines of layer 20) less than or equal to a first predetermined threshold, wherein part of the flexible display panel corresponding to the non-folding areas (NBA1 and NBA2) located on the opposite two sides of the folding area (BA) is disposed at an angle greater than zero degree and less than 180 degrees with respect to each other (see figures 3-5 and paragraphs [0052]-[0057]).  Jeong discloses in figure 5, the pre-folded state can have an angle between the non-bending and bending areas less than 180 degrees but more than 0 degrees in an arc shape.  Jeong also discloses that a slanted degree of the respective broken lines in the adhesive layer 20 of FIG. 5 may represent an amount of a shearing force generated in the adhesive layer 20 when the display panel 10 of FIGS. 3 and 4, which is in the bent state to have the shape corresponding to the shape of the upper surface of the jig 1, is deformed to be in the shape of the display panel 10 of FIG. 5, which is spread in a flat state. In other words, when the broken lines in the adhesive layer 20 are each parallel to the y-axis direction, as illustrated in FIG. 4, the amount of the shearing force of the adhesive layer 20 may be equal to or substantially equal to zero (see paragraph 0056).
[Re claim 4] Jeong also discloses the device wherein when the flexible display panel is in the first pre-folded state, the part of the flexible display panel corresponding to the non-folding areas located on the opposite two sides of the folding area is disposed at an angle greater than or equal to 10 degrees and less than or equal to 170 degrees with respect to each other (see figure 5).  Jeong discloses in figure 5, the pre-folded state can have an angle between the non-bending and bending areas less than 180 degrees but more than 0 degrees in an arc shape.  Therefore, the examiner considers that Jeong discloses the folding area is disposed at an angle greater than or equal to 10 degrees and less than or equal to 170 degrees.
[Re claim 5] Jeong also discloses the device wherein when the flexible display panel is in the first pre-folded state, the part of the flexible display panel corresponding to the non-folding areas located on the opposite two sides 36of the folding area is disposed at an angle greater than or equal to 60 degrees and less than or equal to 120 degrees with respect to each other (see figure 5).  Jeong discloses in figure 5, the pre-folded state can have an angle between the non-bending and bending areas less than 180 degrees but more than 0 degrees in an arc shape.  Therefore, the examiner considers that Jeong discloses the folding area is disposed at an angle greater than or equal to 60 degrees and less than or equal to 120 degrees.
[Re claim 6] Jeong also discloses the device wherein when the flexible display panel is in the first pre-folded state, the part of the flexible display panel corresponding to the non-folding areas located on the opposite two sides of the folding area is disposed at an angle equal to 90 degrees with respect to each other (see figure 5).  Jeong discloses in figure 5, the pre-folded state can have an angle between the non-bending and bending areas less than 180 degrees but more than 0 degrees in an arc shape.  Therefore, the examiner considers that Jeong discloses the folding area is disposed at an angle equal to 90 degrees.
[Re claim 13] Jeong also discloses the device wherein when the flexible 38display panel is in the first pre-folded state, the part of the flexible display panel corresponding to the folding area has a circular arc shape or an oval arc shape (see figure 6), or when the flexible display panel is in the first pre-folded state, the part of the flexible display panel corresponding to the folding area has a drip-like curve shape, wherein the drip-like curve shape has an inward-bent curved segment and two outward-bent curved segments connected to two ends of the inward-bent curved segment, wherein part of the flexible display panel having the outward-bent curved segments are connected between the part of the flexible display panel corresponding to the non- folding areas and part of the flexible display panel having the inward-bent curved segment (see paragraphs [0058]-[0063]).
[Re claim 14 and 20] Jeong discloses the method of manufacturing a foldable display device, comprising: providing a jig (1), the jig comprising a first inclined surface (NBA1), a second inclined surface (NBA2), and a curved surface (BA) connecting the first inclined surface and the second inclined surface, wherein the first inclined surface and the second inclined surface are disposed at an angle greater than zero degree and less than 180 degrees with respect to each other; forming a flexible substrate (10) on the first inclined surface, the second inclined surface, and the curved surface of the jig, such that the flexible substrate (10) is in a pre-folded state; and obtaining, by forming a light-emitting device layer on a surface of the flexible substrate in the pre-folded state away from the jig, a flexible display panel in the pre-folded state; wherein the flexible display panel in the pre-folded state comprises a bending portion under a stress less than or equal to a first predetermined threshold other (see figures 1-5 and paragraphs [0043]-[0057]).  Jeong discloses in figure 5, the pre-folded state can have an angle between the non-bending and bending areas less than 180 degrees but more than 0 degrees in an arc shape.  Jeong also discloses that a slanted degree of the respective broken lines in the adhesive layer 20 of FIG. 5 may represent an amount of a shearing force generated in the adhesive layer 20 when the display panel 10 of FIGS. 3 and 4, which is in the bent state to have the shape corresponding to the shape of the upper surface of the jig 1, is deformed to be in the shape of the display panel 10 of FIG. 5, which is spread in a flat state. In other words, when the broken lines in the adhesive layer 20 are each parallel to the y-axis direction, as illustrated in FIG. 4, the amount of the shearing force of the adhesive layer 20 may be equal to or substantially equal to zero (see paragraph 0056).

Allowable Subject Matter
Claims 2, 7-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/           Primary Examiner, Art Unit 2895